DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The amendment filed 06 November 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amended language to paragraph [051] that lists specific chemicals is new matter. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 4 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim states a material that provides nutrients to plants, but applicant hasn’t identified what these types of materials are and the means by which it provides the nutrients. Is it a sponge that absorbs nutrients in the pores and releases or is it a chemical reaction with the material and water that releases nutrients.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is not clear how or what the material is that provides nutrients to the 

The examiner maintains that rejection because the amended language to the specification is new matter and requires removal.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 5, 6, 9, 10, 11, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2003/0089037 to Ware.
Regarding Claims 1 and 9, Ware teaches a root trellis and method for use in a hydroponic growing system comprised of: a lattice structure configured to fit within and intersect (Ware Fig.2 and 6 intersects area designated #30) the space defined by a container holding the growing medium in the hydroponic system (Ware Fig. 6 #34; paragraph [0059], [0060]).
Regarding Claims 2 and 10, Ware teaches the lattice structure occupies the lower two-thirds of the container (Ware Fig. 6 #34 occupies lower 2/3 of portion #30; the claim language is broad and does not exclude it occupying more than 2/3).

Regarding Claims 5 and 13, Ware teaches the lattice structure is operable to provide tensional force against an interior wall of the container (Ware satisfies the broad nature of the limitation since Ware teaches all claimed structural features of independent claim 1 it will function in the same manner as claimed in this claim, Fig. 6 #34 tensional force on #30).
Regarding Claims 6 and 14, Ware teaches having at least one support arm operable to attach to the top of the container (Ware Fig. 6 flange member of #34 that rests on top of free edge of #30).
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2003/0089037 to Ware in view of U.S. Patent No. 4,843,757 to O’Hara.
.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2003/0089037 to Ware.
Regarding Claims 8 and 16, Ware appears to teach a size within the claimed range, but is silent on explicitly teaching the lattice structure is between 9-10 inches in diameter and 7-9 inches in height. However, the modification is merely an obvious engineering design choice derived through routine tests and experimentation to optimize space efficiency within an apparatus. The modification is merely an obvious change in size and does not present a patentably distinct limitation over the prior art of record to accommodate different plant species and sizes [In re Rose, 220 F.2d 459, 463, 105 USPQ 237, 240 (CCPA 1955)]. In addition, such a modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2003/0089037 to Ware in view of Japanese Patent JP 08308382 A to Ko.
.
Response to Arguments
Applicant's arguments filed 06 November 2020 have been fully considered but they are not persuasive. 
The amended claim language of “intersect” is satisfied by the teachings of Ware.  Intersect is interpreted to mean to cross, to traverse, or passing across it.  The lattice of Ware passes across and crosses the space defined by a container holding the growing medium since it crosses the portion of Ware #30.  It fills the area of #30 from one side of #30 to the other, thus interesting #30.  The amended claim language is broad and does not explicitly define that the lattice structure fills or intersects the entire structure of Ware.  The amended language does not require the lattice to intersect all of Ware #20.
The examiner maintains the 112 rejection because the amended language to the specification is new matter and requires removal.  However, the examiner has addressed the new fertilizer material of claims 4 and 12 with the known teachings of Ko. The modification is merely the simple substitution of one lattice material for another to obtain predictable results 
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



16 March 2021